Exhibit 10.1
New York Mortgage Trust, Inc.

Form of Stock Award Agreement
Page 1

 


New York Mortgage Trust, Inc.


Form of Stock Award Agreement


 
THIS AGREEMENT dated the ___ day of July, 2009, between NEW YORK MORTGAGE TRUST,
INC., a Maryland corporation (the “Company”), and
________________________________, (the “Participant”), is made pursuant and
subject to the provisions of the Company’s 2005 Stock Incentive Plan (the
“Plan”), a copy of which has been made available to the Participant.  All terms
used herein that are defined in the Plan have the same meaning given them in the
Plan.
 
1.           Stock Award.  Pursuant to the Plan, the Company, on July __, 2009,
(the “Date of Grant”) granted to the Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions herein
set forth, a Stock Award covering _____________ shares of Common Stock of the
Company, hereafter described as the “Shares.”
 
2.           Restrictions.  Except as provided in this Stock Award Agreement
(“Agreement”), the Shares are nontransferable and are subject to a substantial
risk of forfeiture.
 
3.           Vesting.  The Participant’s interest in one-third of the Shares
granted under this Agreement shall become nonforfeitable and transferable
(“Vested”) on the date hereof and each of the first and second anniversaries of
the Date of Grant.
 
4.           Death or Disability. If the Participant’s employment with the
Company is terminated due to the death of the Participant, the Shares shall
become fully vested and non-forfeitable upon the date of death.  If the
Participant’s employment with the Company is terminated due to disability of the
Participant, the Shares shall become fully vested and non-forfeitable upon the
date of the termination of such Participant’s employment.  For purposes of this
Agreement, the term “Disability” means that the Participant is permanently and
totally disabled within the meaning of section 22(e)(3) of the Code.
 
5.           Change in Control.  If there is Change in Control of the Company,
the Shares shall become fully vested and non-forfeitable immediately upon the
occurrence of the event causing the Change in Control. For purposes of this
Agreement, the term Change in Control shall have the meaning ascribed to it in
Section 1.06 of the Plan; provided, however, that if any Participant has a
separate written employment agreement that specifically defines Change in
Control, such definition shall be used for that Participant only.
 
6.           Forfeiture.  Except as provided in Paragraphs 4 and 5, all Shares
that are not then Vested shall be forfeited upon the termination of the
Participant’s employment with the Company and its Affiliates.
 
 
 

--------------------------------------------------------------------------------

 
New York Mortgage Trust, Inc.

Form of Stock Award Agreement
Page 2

 
 
7.           Fractional Shares.  Fractional shares shall not Vest hereunder, and
when any provision hereof may cause a fractional share to Vest, any Vesting in
such fractional share shall be postponed until such fractional share and other
fractional shares equal a Vested whole share.
 
8.           Change in Capital Structure.  The terms of this Agreement shall be
adjusted as the Board determines is equitably required in the event the Company
effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares or other similar changes in capitalization.
 
9.           Governing Law.  This Agreement shall be governed by the laws of the
State of Maryland.
 
10.           Stock Power.  With respect to any Shares that are forfeited in
accordance with Paragraph 6 or withheld in accordance with Paragraph 12, the
Participant hereby irrevocably appoints the Company’s Chief of Executive Officer
and the Company’s Secretary as the Participant’s attorneys to transfer any
forfeited Shares on the books of the Company with full power of substitution in
the premises.  The Company’s Chief Executive Officer and Secretary shall use the
authority granted in this Paragraph 10 to cancel any Shares that are forfeited
in accordance with Paragraph 6 or withheld in accordance with Paragraph 12.
 
11.           Settlement.  Each Share that is earned and vested in accordance
with this Agreement shall be settled by the issuance of a whole share of Common
Stock.
 
12.           Tax Withholding.  Vested Shares are treated as compensation and
are taxed at normal federal and state income tax rates.  The Participant must
also pay Medicare tax (“FICA – HI”) and social security taxes (“FICA- OASDI” and
as may be limited by an annual cap of total compensation).  Prior to any release
of any vested Shares in the form of Common Stock, cash or a combination thereof,
the participant must pay, in advance, all of the Participant’s share of federal
and state income and related payroll taxes on such Shares.  Participant hereby
consents to whatever the action the Company directs to satisfy the minimum
statutory federal and state withholding requirements, if any, which the Company
determines are applicable.
 
Participant’s who are subject to the Company’s Insider Trading Policy are only
permitted to trade the Vested Shares during the Company’s open period trading
window as established by the Company’s policies and procedures manual, Corporate
Governance:  Insider Trading Policy.
 
13.           Shareholder Rights.  The Participant shall have all of the rights
of a shareholder with respect to the Shares, including the right to vote the
Shares and receive dividends thereon, from the Date of Grant and prior to a
forfeiture of the Shares.  Stock distributed in connection with a Common Stock
split or Common Stock dividend shall be subject to restrictions and a risk of
forfeiture to the same extent as the Shares with respect to which such Common
Stock has been distributed.  On and after the date that any Shares are forfeited
in accordance with Paragraph 6, the Participant shall have no further rights as
a shareholder with respect to the forfeited Shares.  The Company shall retain
custody of the certificates evidencing the Shares until the Shares become Vested
in accordance with Paragraphs 3, 4 or 5, at which time the Company shall deliver
to the Participant a certificate evidencing the Vested Shares.
 
 
 

--------------------------------------------------------------------------------

 
New York Mortgage Trust, Inc.

Form of Stock Award Agreement
Page 3

 
 
14.           No Right to Continued Employment.  This Agreement does not confer
upon the Participant any right with respect to continuance of employment by the
Company or an Affiliate nor shall it interfere in any way with the right of the
Company or an Affiliate to terminate the Participant’s employment at any time.
 
15.           Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the date hereof and the provisions of this Agreement,
the provisions of the Plan shall govern.  Moreover, in the event of any conflict
between the provisions of this Agreement and a separate written employment
agreement between the Participant and the Company, the provisions of the
separate written employment agreement between the Participant and the Company
shall govern.  All references herein to the Plan shall mean the Plan as in
effect on the date hereof.
 
16.           Participant Bound by Plan.  The Participant hereby acknowledges
that a copy of the Plan has been made available to the Participant and agrees to
be bound by all the terms and provisions thereof.
 
17.           Binding Effect.  Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of the Participant and the
successors of the Company.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.
 
NEW YORK MORTGAGE TRUST, INC.
 
 
By:  __________________________________
 
 
 
 
______________________________________
Participant - Signature
 
 
______________________________________
Participant - Handwritten Name

 

